Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mastro, J.), rendered April 20, 1993, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence that was adduced at trial is legally insufficient to establish that he forcibly stole property (see, Penal Law § 160.00). Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Specifically, the People proved that the defendant had grabbed, twisted, and pulled the complainant. Thus, the defendant used physical force for the purpose of preventing resistance or compelling the complaint "to deliver up the property or to engage in other conduct which aids in the commission of the larceny” (Penal Law § 160.00 [1], [2]; see, Penal Law § 160.05; People v Garcia, 201 AD2d 666; People v Hassett, 144 *591AD2d 385). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Bracken, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.